

PURCHASE AGREEMENT
 
This Purchase Agreement is dated as of January 14, 2009, by and among Maiden
Capital Financing Trust, a Delaware statutory trust (the “Trust”), Maiden
Holdings North America, Ltd., a Delaware corporation (“Maiden NA”), Maiden
Holdings, Ltd., a company organized under the laws of Bermuda (“Maiden BDA”) and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Trust and Maiden BDA
(collectively, the “Issuers”, and, each individually an Issuer”) desire to issue
and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Issuers, securities of the Issuers as more fully
described in this Agreement.
 
WHEREAS, (a) the Purchasers desire to purchase and the Trust desires to sell,
upon the terms and conditions stated in this Agreement, 260,000 Capital
Securities (as defined below), and (b) the Purchasers desire to purchase and
Maiden BDA desires to sell 11,700,000 common shares, par value $0.01 per share,
of Maiden BDA (the “Common Shares”).
 
WHEREAS, the Placement Agent is expected to act as placement agent with respect
to the Investment Units on behalf of the Issuers other than with respect to
sales of Investment Units to the Founders.
 
WHEREAS, concurrent with the execution of this Agreement, the Placement Agent is
entering into a Subscription Escrow Agreement (the “Escrow Agreement”) with
Wilmington Trust Company (the “Escrow Agent”), pursuant to which the Escrow
Agent will receive, deposit and hold in a segregated account all funds wired
into the escrow account from the Purchasers (other than the Founders) received
in connection with the sale of the Investment Units until such time as such
funds are to be released to the Issuers or returned to such Purchasers, in
accordance with the terms and conditions of the Escrow Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, Maiden BDA, Maiden NA, the Trust and
each Purchaser agree as follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Administrators” means Arturo M. Raschbaum, John M. Marshaleck and Karen L.
Schmitt.
 
 
 

--------------------------------------------------------------------------------

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
“Agreement” means this Purchase Agreement among the parties hereto (including
any exhibits and schedules hereto and the Disclosure Schedules) and all
amendments hereto made in accordance with the provisions of Section 5.5.
 
“Capital Securities” shall mean the Fixed Rate Capital Securities of the Trust
issued pursuant to the Declaration of Trust.
 
“Closing” shall have the meaning ascribed to such term in Section 2.1(b).
 
“Closing Date” shall have the meaning ascribed to such term in Section 2.1(b).
 
“Commission” means the Securities and Exchange Commission.
 
“Common Shares” shall have the meaning ascribed to such term in the Recitals.
 
“Company Counsel” means Edwards Angell Palmer & Dodge LLP with offices located
at 750 Lexington Avenue, New York, New York 10022.
 
“Declaration of Trust” means that certain Amended and Restated Declaration of
Trust dated as of January 20, 2009 by and among Wilmington Trust Company, as
Institutional Trustee and Delaware Trustee, Maiden NA, as Sponsor and the
Administrators, as Administrators.
 
“Disclosure Materials” means materials posted by Maiden BDA or its counsel to
the Intralinks datasite in connection with the offering of the Investment Units.
 
“Disclosure Schedules” means the Disclosure Schedules of Maiden BDA and Maiden
NA delivered concurrently herewith.
 
"DTC" shall have the meaning ascribed to such term in Section 2.2(a)(iii).
 
“End of Suspension Notice” shall have the meaning ascribed to such term in
Section 4.9(b).
 
“Escrow Agent” shall have the meaning ascribed to such term in the Recitals.
 
“Escrow Agreement” shall have the meaning ascribed to such term in the Recitals.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Founders” means George Karfunkel, Michael Karfunkel, any of their respective
Affiliates and any of their charitable or family trusts.
 
 
2

--------------------------------------------------------------------------------

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.
 
“Governmental Authority” shall have the meaning ascribed to such term in
Section 3.1(c).
 
“Holders’ Counsel” shall have the meaning ascribed to such term in
Section 4.6(c)
 
“Indenture” means that certain Indenture dated as of January 20, 2009 between
Maiden NA, as Issuer, and Wilmington Trust Company , as Trustee.
 
“Investment Unit” means one Capital Security and 45 Common Shares.
 
“Issuer(s)” shall have the meaning ascribed to such term in the Recitals.
 
“Law” shall have the meaning ascribed to such term in Section 3.1(c).
 
“Lien” or Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Losses” shall have the meaning ascribed to such term in Section 4.5.
 
“Maiden BDA” shall have the meaning ascribed to such term in the Preamble.
 
“Maiden Company(ies)” shall have the meaning ascribed to such term in Section
3.1(a).
 
“Maiden Insurance” means Maiden Insurance Company, Ltd., a company organized
under the laws of Bermuda.
 
“Maiden NA” shall have the meaning ascribed to such term in the Preamble.
 
“Material Adverse Effect” means any circumstance, event, occurrence or
development that, individually or in the aggregate, would have or would
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of Maiden BDA and its Subsidiaries, taken as
a whole, or (iii) a material adverse effect on the ability of Maiden BDA, Maiden
NA or the Trust to perform in any material respect on a timely basis its
obligations under any Transaction Document.
 
“Parent Guarantee” means that certain Guarantee Agreement dated as of January
20, 2009 by and between Maiden BDA and Wilmington Trust Company.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Placement Agent” means Friedman, Billings, Ramsey & Co., Inc.
 
 
3

--------------------------------------------------------------------------------

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchaser” shall have the meaning ascribed to such term in the Preamble.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.5.
 
“Registrable Securities” means all Common Shares issued pursuant hereto and any
securities which may be issued or issued or issuable in respect of Common Shares
issued pursuant hereto by way of share dividend or share split or in connection
with a combination of shares, recapitalization, reclassification, merger,
amalgamation, arrangement, consolidation or other reorganization of Maiden
BDA.  As to any particular securities constituting Registrable Securities, such
securities will cease to be Registrable Securities when (i) a registration
statement with respect to the sale by the holder thereof shall have been
declared effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (ii) they have been
sold to the public pursuant to Rule 144 or Rule 145 or other exemption from
registration under the Securities Act, (iii) they have been acquired by Maiden
BDA or (iv) they are able to be sold by the Purchaser or transferee holding such
Registrable Securities without restriction as to volume or manner of sale
pursuant to Rule 144 under the Securities Act.
 
“Registration Expenses” shall have the meaning ascribed to such term in
Section 4.6(c)
 
“Registration Statement” means a registration statement meeting the requirements
set forth in Section 4.6 hereof and covering the resale by the Purchasers of all
or part of the Shares.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shares” means the Common Shares issued or issuable to each Purchaser pursuant
to this Agreement.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable Common Shares).
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares purchased hereunder set forth opposite such Purchaser’s name on
Exhibit A under the heading “Subscription Amount,” in United States dollars and
in immediately available funds.
 
“Subsidiary” and collectively, “Subsidiaries” means a subsidiary of Maiden BDA.
 
“Suspension Event” shall have the meaning ascribed to such term in
Section 4.9(b).
 
 
4

--------------------------------------------------------------------------------

 

“Suspension Notice” shall have the meaning ascribed to such term in
Section 4.9(b).
 
“Trading Day” means a day on which the Common Shares are traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Shares are listed or quoted for trading on the date in question:  the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, or
the New York Stock Exchange, and on the date hereof and the Closing Date shall
mean the Nasdaq Global Select Market.
 
“Transaction Document” and collectively, the “Transaction Documents” means this
Agreement, the Declaration of Trust, the Indenture, the Capital Securities
Guarantee (as defined in the Indenture) and the Parent Guarantee and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
 
“Transfer Agent” means American Stock Transfer & Trust Company and any successor
transfer agent of Maiden BDA.
 
“Trust” shall have the meaning ascribed to such term in the Preamble.
 
“Trustee” means Wilmington Trust Company.
 
“U.S.” means the United States of America.
 
ARTICLE II.
 
PURCHASE AND SALE
 
2.1          Purchase and Sale of Investment Units; Closings.
 
(a)           Upon the terms and subject to the conditions set forth herein, the
Maiden BDA agrees to sell the Common Shares included in each Investment Unit and
the Trust agrees to sell the Capital Securities included in each Investment
Unit, and each Purchaser, severally and not jointly, agrees to purchase, at a
price of $1,000.45 per Investment Unit, the Investment Units set forth opposite
such Purchaser’s name on Exhibit A.
 
(b)           The purchase and sale of the Investment Units shall take place at
a closing (the “Closing”) at the offices of counsel to Maiden BDA or such other
location as Maiden NA, Maiden BDA and the Placement Agent shall mutually agree
at 10:00 a.m. (Eastern time) on January 20, 2009 or such later date as shall be
mutually agreed to by Maiden NA, Maiden BDA and the Placement Agent (the
“Closing Date”).  At the Closing, each Issuer and each Purchaser shall deliver
the items set forth in Section 2.2.
 
2.2          Deliveries.
 
(a)           On or prior to the Closing Date, the Issuers shall deliver or
cause to be delivered to each Purchaser the following:
 
 
5

--------------------------------------------------------------------------------

 

(i)            this Agreement duly executed by each Issuer and Maiden NA;
 
(ii)           a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis, a certificate
evidencing the number of its Common Shares included in the Investment Units as
set forth opposite such Purchaser’s name on Exhibit A hereto, registered in the
name of such Purchaser; and
 
(iii)           the Capital Securities included in the Investment Units being
purchased in the form of one or more permanent global securities in definitive
form by means of deposit with the Trustee as custodian for the Depository Trust
Company ("DTC"), registered in the name of Cede & Co., as nominee for DTC, and
bearing the legends set forth in the Declaration of Trust and to be credited to
the Purchasers' accounts.
 
(b)           On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Issuers and Maiden NA this Agreement duly executed
by such Purchaser.
 
(c)           On or prior to the Closing Date, each Founder shall deliver or
cause to be delivered to the Trust such Founder’s Subscription Amount for the
Investment Units to be purchased as set forth on Exhibit A by wire transfer to
the Trust of $1,000 per Investment Unit to the Trust’s account as specified in
writing by the Trust and to Maiden BDA of $.45 per Investment Unit to the Maiden
BDA’s account as specified in writing by Maiden BDA.  On or prior to the Closing
Date, each Purchaser who is not a Founder shall deliver or cause to be delivered
to the Escrow Agent (on behalf of the Issuers) such Purchaser’s Subscription
Amount for the Investment Units to be purchased as set forth on Exhibit A by
wire transfer to the Escrow Agent of $1,000 per Investment Unit and $.45 per
Investment Unit to the escrow account specified in the Escrow Agreement.
 
2.3          Closing Conditions.
 
(a)           The obligations of the Issuers hereunder with respect to the
Closing as to a given Purchaser are subject to the following conditions being
met:
 
(i)             the representations and warranties of such Purchaser that are
contained herein and (A) that are qualified by materiality or Material Adverse
Effect shall be true when made and on the Closing Date, respectively, (except
for representations and warranties that speak as of a specific date which shall
be accurate as of such date), and (B) that are not qualified by materiality or
Material Adverse Effect shall be accurate in all material respects when made and
on the Closing Date, respectively, (except for representations and warranties
that speak as of a specific date which shall be accurate in all material
respects as of such date);
 
(ii)            all obligations, covenants and agreements of such Purchaser
required to be performed at or prior to the Closing Date shall have been
performed;
 
(iii)           the delivery by such Purchaser of the items set forth in
Sections 2.2(b) and (c) of this Agreement;
 
(iv)           no Law shall prohibit the consummation of the Closing;
 
 
6

--------------------------------------------------------------------------------

 

(v)            the Declaration of Trust and the Indenture shall be in full force
and effect; and
 
(vi)           contemporaneously with the Closing the Trust shall purchase
Debentures from Maiden NA with the proceeds of the Subscription Amount received
as of the Closing from such Purchaser.
 
(b)           The respective obligations of each Purchaser hereunder with
respect to the Closing are subject to the following conditions being met:
 
(i)             the representations and warranties of Maiden BDA, Maiden NA and
the Trust that are contained herein and (A) that are qualified by materiality or
Material Adverse Effect shall be true when made and on the Closing Date,
respectively (except for representations and warranties that speak as of a
specific date which shall be accurate as of such date), and (B) that are not
qualified by materiality or Material Adverse Effect shall be accurate in all
material respects when made and on the Closing Date, respectively, (except for
representations and warranties that speak as of a specific date which shall be
accurate in all material respects as of such date);
 
(ii)            all obligations, covenants and agreements of Maiden BDA and
Maiden NA required to be performed at or prior to the Closing Date shall have
been performed;
 
(iii)           the Placement Agent and the Purchasers shall have received from
each of Maiden BDA and Maiden NA a certificate, dated as of the Closing Date and
signed by its Chief Executive Officer or its Chief Financial Officer, and from
the Trust a certificate, dated as of the Closing Date signed by an
Administrator, certifying to the fulfillment of the conditions specified in
Sections 2.3(b)(i) and (ii).
 
(iv)           the delivery by the Issuers of the items set forth in
Section 2.2(a) of this Agreement;
 
(v)            on or before the Closing Date, the Placement Agent and each
Purchaser shall have received (A) an opinion of Edwards Angell Palmer & Dodge
LLP, counsel to Maiden BDA, Maiden NA and the Trust, addressed to such Purchaser
and the Placement Agent in form and substance reasonably satisfactory to the
Placement Agent addressed to the Placement Agent as to United States federal,
New York and Delaware law, (B) an opinion of Conyers Dill & Pearman, counsel to
Maiden BDA, addressed to such Purchaser and the Placement Agent in form and
substance reasonably satisfactory to the Placement Agent as to Bermuda law, and
(C) an opinion of Richards Layton & Finger, P.A., counsel to Wilmington Trust
Company, addressed to such Purchaser and the Placement Agent in form and
substance reasonably satisfactory to the Placement Agent as to Delaware law, in
each case dated as of the Closing Date;
 
(vi)           there shall have been no Material Adverse Effect since the date
hereof;
 
(vii)          from the date hereof through the Closing, (i) no suspension of
the qualification of the Common Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any Proceedings for any of such purposes,
shall have occurred and (ii) none of the Disclosure Materials shall contain an
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they are made, not misleading;
 
 
7

--------------------------------------------------------------------------------

 

(viii)         no Law shall prohibit the consummation of the Closing; and
 
(ix)           On or before the Closing, the Placement Agent shall have received
the Transaction Documents executed by each Issuer, Maiden NA, the Trustee, and
the Administrators, as applicable, and such agreements shall be in full force
and effect.
 
For purposes of Section 2.2 and this Section 2.3(b), a Purchaser shall be deemed
to have received any instrument or document (other than certificates evidencing
the Common Shares or the Capital Securities), if such instrument or document
shall have been sent via email in pdf format to such Purchaser to the email
address set forth on the signature page hereof.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Maiden Companies.  Except as
set forth in the Disclosure Schedules, which Disclosure Schedules shall be
deemed a part hereof and shall qualify any representation otherwise made herein
that it expressly claims to qualify and any other representation or warranty to
the extent that the relevance of the disclosed matter to that representation or
warranty is readily apparent, Maiden BDA, Maiden NA and the Trust, jointly and
severally, hereby make the following representations and warranties to each
Purchaser on the date hereof and on the Closing Date:
 
(a)           Organization and Qualification.  Maiden BDA, Maiden NA, Maiden
Insurance and the Trust (each a “Maiden Company” and, collectively, the “Maiden
Companies”) are entities duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdictions of their
incorporation or organization (as applicable), with the requisite powers and
authority, including all necessary governmental licenses, authorizations and
permits, to own and use their properties and assets and to carry on business as
currently conducted.  No Maiden Company is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws,
declaration of trust or other organizational or charter documents.  Each Maiden
Company is duly qualified to conduct its business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in a
Material Adverse Effect and no Proceeding has been instituted or, to the
knowledge of Maiden BDA or Maiden NA, has been threatened by any Governmental
Authority, in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
 
8

--------------------------------------------------------------------------------

 

(b)           Authorization; Enforcement.  Each of Maiden BDA, Maiden NA and the
Trust has the requisite corporate or other power and authority to enter into and
to consummate the transactions contemplated by each of the Transaction Documents
to which it is a party and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of each of the Transaction Documents by
each of Maiden BDA, Maiden NA and the Trust to the extent it is a party thereto
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by all necessary action on the part of Maiden BDA,
Maiden NA and the Trust, as applicable, and no further action is required by
Maiden BDA, Maiden NA and the Trust, as applicable , its Board of Directors, its
stockholders, the Trustee or the Administrators in connection therewith.  Each
Transaction Document has been (or upon delivery will have been) duly executed by
each of Maiden BDA, Maiden NA and the Trust that is a party thereto and, when
executed and delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of Maiden BDA, Maiden NA and the
Trust, as applicable, enforceable against Maiden BDA, Maiden NA and the Trust,
as applicable, in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(c)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by each of Maiden BDA, Maiden NA and the Trust, the
issuance and sale of the Investment Units and the consummation by Maiden BDA,
Maiden NA and the Trust of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of any
Maiden Company’s certificate or articles of incorporation, bylaws, declaration
of trust or other organizational or charter documents, or (ii) require any
consent or other action by any Person under, conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of any Maiden Company, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument or other
understanding to which any Maiden Company is a party or by which any property or
asset of any Maiden Company is bound or affected, or (iii)  conflict with or
result in a violation of any law, rule, regulation, permit, license, order,
judgment, injunction, decree or other restriction (a “Law”) of any court or
governmental, administrative, regulatory or Trading Market authority to which
any Maiden Company is subject (each a “Governmental Authority”) (including
federal and state securities laws and regulations), or by which any property or
asset of any Maiden Company is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not have or reasonably be expected to
result in a Material Adverse Effect.
 
(d)           Filings, Consents and Approvals.  Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, neither
Issuer not required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any Governmental
Authority or other Person in connection with the execution, delivery and
performance by any of Maiden BDA, Maiden NA and the Trust of the Transaction
Documents to which it is a party, other than (i) the filing of a Form D with the
Commission or state securities (including insurance securities) or “Blue Sky”
authorities and (ii) the filings contemplated by Section 4.6 or 4.7.
 
 
9

--------------------------------------------------------------------------------

 

(e)           Issuance of the Investment Units.
 
(i)           The Common Shares included in the Investment Units have been duly
authorized for issuance, sale and delivery pursuant to this Agreement and, when
issued and delivered by Maiden BDA against payment therefor in accordance with
the terms of this Agreement, will be duly and validly issued and fully paid and
nonassessable, free and clear of any pledge, Lien, encumbrance, security
interest or other claim except for any such pledge, Lien, encumbrance, security
interest or other claim resulting solely from the actions of the Placement Agent
or the Purchasers, and the issuance, sale and delivery of such Common Shares by
Maiden BDA are not subject to any preemptive right, co-sale right, registration
right, right of first refusal or other similar right of shareholders arising by
operation of law, under the charter or bye-laws of Maiden BDA, under any
agreement to which Maiden BDA is a party or otherwise.
 
(ii)           The Capital Securities included in the Investment Units have been
duly authorized for issuance, sale and delivery pursuant to this Agreement and
the Declaration of Trust and, when issued and delivered by the Trust against
payment therefor in accordance with the terms of this Agreement, will be duly
and validly issued and fully paid and nonassessable, free and clear of any
pledge, Lien, encumbrance, security interest or other claim except for any such
pledge, Lien, encumbrance, security interest or other claim resulting solely
from the actions of the Placement Agent or the Purchasers, and the issuance,
sale and delivery of such Capital Securities by the Trust are not subject to any
preemptive right, co-sale right, registration right, right of first refusal or
other similar right of shareholders arising by operation of law, under the
Declaration of Trust, under any agreement to which the Trust is a party or
otherwise.
 
(f)           Qualifications.  Each Maiden Company is duly qualified or licensed
by, and is in good standing in, each jurisdiction in which it conducts its
business, or in which it owns or leases property or maintains an office and in
which such qualification or licensing is necessary and in which the failure,
individually or in the aggregate, to be so qualified or licensed would
reasonably be expected to have a Material Adverse Effect.
 
(g)           Capitalization of Maiden BDA.  The authorized capital stock of
Maiden BDA consists of 100,000,000 Common Shares and, as of the date of this
Agreement, there were 58,587,664 Common Shares outstanding, 4,050,000 Common
Shares reserved for issuance on the exercise of outstanding warrants, 1,519,834
Common Shares reserved for issuance on exercise of outstanding options and
1,280,166 Common Shares reserved for issuance under employee stock or other
equity plans.  All of the issued and outstanding Common Shares have been, and
all Common Shares that may be issued pursuant to outstanding warrants and stock
options will be, when issued in accordance with the respective terms thereof,
duly authorized and validly issued and are fully paid and nonassessable, and
have not been, or will not be, issued in violation of or subject to any
preemptive right or other similar right of shareholders arising by operation of
law, under the certificate of incorporation or bye-laws of Maiden BDA, under any
agreement to which Maiden BDA is a party or otherwise.  Except as set forth in
this Section 3.1(g), there are no outstanding (i) securities or obligations of
Maiden BDA convertible into or exchangeable for any capital stock of Maiden BDA,
(ii) warrants, rights or options to subscribe for or purchase from Maiden BDA
any such capital stock or any such convertible or exchangeable securities or
obligations or (iii) obligations of Maiden BDA to issue or sell any shares of
capital stock, any such convertible or exchangeable securities or obligation, or
any such warrants, rights or options.
 
 
10

--------------------------------------------------------------------------------

 

(h)          Permits.  Each Maiden Company has all necessary licenses, permits,
certificates, authorizations, consents and approvals and has made all necessary
filings required under any federal, state, local or foreign Law, regulation or
rule, and has obtained all necessary licenses, permits, certificates,
authorizations, consents and approvals from other persons required in order to
conduct its respective business, except to the extent that any failure to have
any such licenses, permits, certificates, authorizations, consents or approvals,
to make any such filings or to obtain any such licenses, permits, certificates,
authorizations, consents or approvals would not, individually and in the
aggregate, have a Material Adverse Effect; no Maiden Company is in violation of,
or in default under, any such license, permit, certificate, authorization,
consent or approval or any federal, state, local or foreign law, regulation or
rule or any decree, order or judgment applicable to such Maiden Company, the
effect of which would reasonably be expected to have a Material Adverse Effect.
 
(i)           Proceedings.  There are no material actions, suits, proceedings,
inquiries or investigations pending or, to the knowledge of any of Maiden BDA,
Maiden NA and the Trust, threatened against any Maiden Company, or any of their
respective properties at Law or in equity, or before or by any Governmental
Authority.
 
(j)           Material Events.  Except as disclosed by Maiden BDA in filings and
reports pursuant to the Exchange Act and Securities Act, since September 30,
2008, there has not been any event, circumstance or change that has, or would
reasonably be expected to have, a Material Adverse Effect.
 
(k)          Finder’s Fees.  Except for a placement fee owed to the Placement
Agent, none of the Maiden Companies has incurred any liability for any finder’s
fees or similar payments in connection with the transactions contemplated
hereby.
 
(l)           Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, the Investment Units
will be issued and sold pursuant to the registration exemption provided by Rule
506 of Regulation D and Section 4(2) of the Securities Act as a transaction not
involving a public offering and the requirements of any other applicable state
securities (including insurance securities) or “Blue Sky” laws.  The issuance
and sale of the Shares hereunder do not contravene the rules and regulations of
the Trading Market.
 
(m)         Investment Company.  Neither Issuer is, and immediately after
receipt of payment for the Investment Units, will not be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
 
(n)         Disclosure Materials.  The Disclosure Materials are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
 
11

--------------------------------------------------------------------------------

 

(o)          Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, (i) each Maiden Company has accurately and timely filed all federal,
state and foreign income and franchise tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) each Maiden Company
has paid or accrued all taxes shown as due thereon, or, where payment is not due
yet, has established in accordance with GAAP an adequate accrual for all
material taxes through the end of the last period for which such Maiden Company
ordinarily records items in its books and (iii) there is no tax deficiency in
any material amount which has been asserted or threatened against any Maiden
Company.
 
(p)          Regulation M Compliance.  Maiden BDA has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of Maiden BDA to facilitate the sale or resale of any of the
Common Shares, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Common Shares, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of Maiden BDA, other than, in the case of clauses (ii) and (iii),
compensation paid to the Placement Agent in connection with the placement of the
Common Shares.
 
(q)          Registration of Common Shares.  The Common Shares are registered
pursuant to Section 12(b) of the Exchange Act and listed for trading on the
Trading Market, and Maiden BDA has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Shares under the Exchange Act or the listing of the Common Shares on the
Trading Market, nor has the Company received any notification that the
Commission or the Trading Market is contemplating terminating any such
registration or listing.
 
(r)          Treatment of Purchasers.  Each Purchaser will purchase Investment
Units on the same terms and conditions.  No Issuer has paid, or agreed to pay,
to any Affiliate of such Issuer any fee or has entered into any agreement with
any such Affiliate that has not been entered into with each Purchaser, in any
case in connection with the offering of Investment Units contemplated hereby.
 
3.2          Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to Maiden BDA, Maiden NA and the Trust as
follows:
 
(a)          Organization; Authority.  Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder.  The execution, delivery and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser.  Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except in
relation to enforceability (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
 
12

--------------------------------------------------------------------------------

 

(b)          Own Account.  Such Purchaser understands that the Investment Units
are “restricted securities” and have not been registered under the Securities
Act or any applicable state or other securities law and is acquiring the
Investment Units as principal for its own account and not with a view to or for
distributing or reselling such Investment Units or any part thereof in violation
of the Securities Act or any applicable state or other securities law, has no
present intention of distributing any of such Investment Units in violation of
the Securities Act or any applicable state or other securities law and has no
direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Investment Units in violation
of the Securities Act or any applicable state or other securities law.  Such
Purchaser is acquiring the Investment Units hereunder in the ordinary course of
its business.
 
(c)          Purchaser Status.  At the time such Purchaser was offered the
Investment Units, it was, and at the date hereof it is, either:  (i) an
“accredited investor” as defined in Rule 501(a) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.  No Purchaser is required to be registered as a broker-dealer
under Section 15 of the Exchange Act.
 
(d)          Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Investment Units, and
has so evaluated the merits and risks of such investment.  Such Purchaser is
able to bear the economic risk of an investment in the Investment Units and, at
the present time, is able to afford a complete loss of such investment.
 
(e)          General Solicitation.  Such Purchaser is not purchasing the
Investment Units as a result of any advertisement, article, notice or other
communication regarding the Investment Units published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.
 
(f)           Short Sales and Confidentiality Prior to the Date Hereof.  Other
than the transaction contemplated hereunder, such Purchaser has not, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any transaction, including Short Sales, in the
securities of Maiden BDA during the period commencing from the time that such
Purchaser first received a term sheet (written or oral) from Maiden NA, Maiden
BDA or any other Person setting forth the material terms of the transactions
contemplated hereunder until the date hereof.  Other than to other Persons party
to this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
 
13

--------------------------------------------------------------------------------

 

(g)         Filings, Consents and Approvals.  The Purchaser is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other Governmental Authority
or other Person in connection with the execution, delivery and performance by
the Purchaser of the Transaction Documents, other than any filings required
pursuant to Section 13 or Section 16 of the Exchange Act.
 
(h)         Provision of Information.  Such Purchaser has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of Maiden BDA and Maiden NA concerning the terms
and conditions of the Investment Units and the finances, operations and business
of Maiden BDA and Maiden NA; and (ii) the opportunity to request such additional
information which Maiden BDA or Maiden NA possesses or can acquire without
unreasonable effort or expense.
 
(i)           No Public Market.  Such Purchaser understands that no public
market exists for the Capital Securities and that it is unlikely that a public
market will ever exist for the Capital Securities.
 
(j)           Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by such Purchaser to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.
 
(k)          Acknowledgement.  Each Purchaser acknowledges that the Issuers have
relied upon the representations and warranties of the Purchasers set forth in
Section 3.2 in its determination that no registration under the Securities Act
is required for the offer and sale of the Investment Units by the Issuers to the
Purchasers as contemplated by this Agreement.
 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1          Transfer Restrictions.
 
(a)          Each of the Purchasers agrees that its Investment Units may only be
disposed of in compliance with state and federal securities laws.  In connection
with any transfer of Capital Securities or Common Shares, other than pursuant to
an effective registration statement or Rule 144, to the applicable Issuer or to
an Affiliate of a Purchaser, the applicable Issuer may require the transferor
thereof to provide to the applicable Issuer an opinion of counsel selected by
the transferor and reasonably acceptable to such Issuer, the form and substance
of which opinion shall be reasonably satisfactory to such Issuer, to the effect
that such transfer does not require registration of such transferred Capital
Securities or Common Shares under the Securities Act.  As a condition of
transfer, other than pursuant to an effective Registration Statement or
Rule 144, any such transferee shall agree in writing to be bound by the terms of
this Agreement and shall have the rights of a Purchaser under this Agreement.
 
(b)         Each Purchaser agrees to the imprinting, so long as is required by
this Section 4.1, of a legend on any of its Common Shares in the following form:
 
 
14

--------------------------------------------------------------------------------

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO MAIDEN HOLDINGS, LTD.
 
(c)          Certificates evidencing the Common Shares shall not contain any
legend (including the legend set forth in Section 4.1(b)), (i) following any
sale of such Common Shares pursuant to Rule 144, (ii) if such Common Shares are
eligible for sale under Rule 144(b)(1)(i), or (iii) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the
Commission).  Maiden BDA agrees that at such time as such legend is no longer
required under this Section 4.1(c), it will promptly following the delivery by a
Purchaser to Maiden BDA or the Transfer Agent of a certificate representing
Common Shares issued with a restrictive legend, deliver or cause to be delivered
to such Purchaser a certificate representing such Common Shares that is free
from all restrictive and other legends.  Notwithstanding the foregoing, Maiden
BDA shall not be required to remove any legends until all Common Shares
represented by a single certificate are no longer subject to restrictions.  If
only a portion of the Common Shares represented by any single certificate is
subject to restrictions, the holder of the certificate may request, or Maiden
BDA may require, that such certificate be cancelled and two new certificates be
issued.  One certificate shall represent, and be in the amount of, Common Shares
not subject to restrictions and shall bear no legend and the second certificate
shall represent, and be in the amount of, Common Shares subject to restrictions
and shall bear an appropriate legend.  Certificates for Common Shares subject to
legend removal hereunder shall be transmitted by the Transfer Agent to the
Purchasers by crediting the account of the Purchaser’s prime broker or custodian
bank with the Depository Trust Company system.
 
(d)          Each Purchaser, severally and not jointly with the other
Purchasers, agrees that the removal of the restrictive legend from certificates
representing Common Shares as set forth in this Section 4.1 is predicated upon
Maiden BDA’s reliance that such Purchaser will sell any Common Shares pursuant
to either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if Shares are sold pursuant to a registration statement, they will be sold in
compliance with the plan of distribution set forth therein.
 
4.2          Furnishing of Information.  As long as any Purchaser owns Common
Shares and Maiden BDA remains subject to the requirements of the Exchange Act,
Maiden BDA covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by
Maiden BDA after the date hereof pursuant to the Exchange Act.  As long as any
Purchaser owns Common Shares, if Maiden BDA is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Common Shares under Rule 144.  Maiden
BDA further covenants that it will take such further action as any holder of
Common Shares may reasonably request, to the extent required from time to time
to enable such Person to sell such Shares without registration under the
Securities Act within the requirements of the exemption provided by Rule 144.
 
 
15

--------------------------------------------------------------------------------

 

4.3          Integration.  Maiden BDA shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Purchasers or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
4.4          Use of Proceeds.  The Trust shall use the net proceeds received by
it from the sale of the Investment Units hereunder to purchase Debentures
pursuant to the Indenture.
 
4.5          Indemnification of Purchasers.  Subject to the provisions of this
Section 4.5, Maiden BDA, Maiden NA and the Trust will, jointly and severally,
indemnify and hold each Purchaser and its directors, officers, shareholders,
members, partners, employees and agents, each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees of such controlling persons (each, a “Purchaser Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur, it being
understood and agreed that such losses and damages are not limited to
out-of-pocket expenses (collectively “Losses”) as a result of or relating to any
breach of any of the representations, warranties, covenants or agreements made
by any of Maiden BDA, Maiden NA and the Trust in this Agreement or in the other
Transaction Documents.  If any action shall be brought against any Purchaser
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Purchaser Party shall promptly notify each of Maiden BDA, Maiden NA and the
Trust in writing (provided, that the failure of any Purchaser Party to give such
notice shall not relieve Maiden BDA, Maiden NA and the Trust of their
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that such failure shall have prejudiced Maiden BDA, Maiden NA or the
Trust), and Maiden BDA, Maiden NA or the Trust shall have the right to assume
the defense thereof with counsel of its own choosing reasonably acceptable to
the Purchaser Party if Maiden BDA, Maiden NA or the Trust acknowledges in
writing its obligation to indemnify such Purchaser Party hereunder for any
Losses that may result from such action.  Any Purchaser Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by Maiden BDA, Maiden NA or the Trust
in writing, (ii) each of Maiden BDA, Maiden NA and the Trust has failed after a
reasonable period of time to acknowledge in writing their obligation to
indemnify such Purchaser Party hereunder or to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of any of Maiden BDA, Maiden NA or the Trust and the position of such Purchaser
Party, in which case Maiden BDA, Maiden NA and the Trust shall be, jointly and
severally, responsible for the reasonable fees and expenses of no more than one
such separate counsel.  None of Maiden BDA, Maiden NA or the Trust will be
liable to any Purchaser Party under this Agreement (i) for any settlement by a
Purchaser Party effected without the prior written consent of Maiden BDA, Maiden
NA and the Trust, which shall not be unreasonably withheld or delayed, if any of
Maiden BDA, Maiden NA or the Trust has previously acknowledged in writing its
obligations to indemnify such Purchaser Party hereunder against Losses that may
result from such action; or (ii) to the extent, but only to the extent that any
Losses are proximately caused by (A) any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents, (B) any
violations by a Purchaser of state or federal securities laws or (C) any conduct
by such Purchaser that has been finally determined by a court of competent
jurisdiction to have constituted fraud, gross negligence or willful
misconduct.  Maiden BDA, Maiden NA and the Trust shall obtain the prior written
consent of the relevant Purchaser Party(ies) before entering into any settlement
of any third party claim if the settlement does not release the relevant
Purchaser Party(ies) from all liabilities and obligations with respect to such
claim or the settlement imposes injunctive or other equitable relief against the
relevant Purchaser Party(ies).
 
 
16

--------------------------------------------------------------------------------

 

4.6          Registration Rights; Rule 144, Etc.
 
(a)           Mandatory Shelf Registration.  Maiden BDA will use its
commercially reasonable efforts to qualify for registration on, and will
promptly file on or prior to April 15, 2009, a registration statement on, Form
S-1, and such Registration Statement will be a “shelf” registration statement
providing for the registration, and the sale on a continuous or delayed basis,
of the Registrable Securities pursuant to Rule 415.  Upon filing the
Registration Statement, Maiden BDA will, if applicable, use its commercially
reasonable efforts to cause such Registration Statement to be declared
effective, will keep such Registration Statement effective with the Commission
at all times and the Registration Statement shall be re-filed upon its
expiration, and shall cooperate in any shelf take-down by amending or
supplementing the prospectus related to such Registration Statement as may be
requested by the Purchasers or any transferees or as otherwise required, until
the Purchasers or any transferees who would require such registration to effect
a sale of the Registrable Securities no longer hold the Registrable Securities.
Maiden BDA will pay all Registration Expenses incurred in connection with the
shelf registration contemplated by this Section 4.6.
 
(b)           Registration Procedures.  In connection with the obligations of
Maiden BDA with respect to any registration pursuant to this Agreement, Maiden
BDA shall use its commercially reasonable efforts to effect or cause to be
effected the registration of the Registrable Securities under the Securities Act
to permit the sale of such Registrable Securities, and Maiden BDA shall:
 
 
17

--------------------------------------------------------------------------------

 

(i)            prepare and file with the Commission a Registration Statement
with respect to such Registrable Securities, make all required filings with the
National Association of Securities Dealers and the Financial Industry Regulatory
Authority and thereafter use its commercially reasonable efforts to cause such
Registration Statement to become effective as soon as reasonably practicable and
to remain effective as provided herein, provided that before filing a
Registration Statement or any amendments or supplements thereto, Maiden BDA
will, at Maiden BDA’s expense, furnish or otherwise make available to the
Holders’ Counsel and the Placement Agent copies of all such documents proposed
to be filed and such other documents reasonably requested by such counsel and
the Placement Agent, which documents will be subject to review and comment of
such counsel at Maiden BDA’s expense, including any comment letter from the
Commission with respect to such filing or the documents incorporated by
reference therein, and if requested by such counsel or the Placement Agent,
provide such counsel and the Placement Agent reasonable opportunity to
participate in the preparation of such Registration Statement and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to Maiden BDA’s financial books and
records, officers, accountants and other advisors;
 
(ii)            prepare and file with the Commission such amendments and
supplements to such Registration Statement as may be necessary to keep such
Registration Statement effective continuously and such Registration Statement
shall be re-filed upon its expiration until all of the securities covered by
such Registration Statement have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such Registration Statement (but in any event not before the expiration of any
longer period required under the Securities Act) (or such shorter period ending
on the date that the securities covered by such Registration Statement cease to
constitute Registrable Securities), and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement until such time as all of such securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such Registration Statement (or such shorter
period ending on the date that the securities covered by such Registration
Statement cease to constitute Registrable Securities), and cause the related
prospectus to be supplemented by any prospectus supplement as may be necessary
to comply with the provisions of the Securities Act with respect to the
disposition of the securities covered by such Registration Statement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act;
 
(iii)           furnish to each seller of Registrable Securities such number of
copies, without charge, of such Registration Statement, each amendment and
supplement thereto, including each preliminary prospectus, final prospectus, any
other prospectus (including any prospectus filed under Rule 424, Rule 430A or
Rule 430B under the Securities Act and any “issuer free writing prospectus” as
such term is defined under Rule 433 promulgated under the Securities Act), all
exhibits and other documents filed therewith and such other documents as such
seller may reasonably request including in order to facilitate the disposition
of the Registrable Securities owned by such seller, and upon request a copy of
any and all transmittal letters or other correspondence to or received from, the
Commission or any other Governmental Authority relating to such offer;
 
(iv)           register or qualify (or exempt from registration or
qualification) such Registrable Securities, and keep such registration or
qualification (or exemption therefrom) effective, under such other securities
(including insurance securities) or blue sky laws of such jurisdictions as any
seller reasonably requests and do any and all other acts and things that may be
reasonably necessary or reasonably advisable to enable such seller to consummate
the disposition in such jurisdictions of the Registrable Securities owned by
such seller (provided that Maiden BDA will not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subsection, (B) subject itself to taxation in
any such jurisdiction or (C) consent to general service of process in any such
jurisdiction);
 
 
18

--------------------------------------------------------------------------------

 

(v)            notify each seller of such Registrable Securities and the
Holders’ Counsel at any time when a prospectus relating thereto is required to
be delivered under the Securities Act, upon discovery that, or upon the
discovery of the happening of any event that makes any statement made in the
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in such Registration Statement,
prospectus or documents and, as soon as reasonably practicable, subject to
Section 4.9, prepare and furnish to such seller a reasonable number of copies of
a supplement or amendment to such prospectus so that, in the case of the
Registration Statement, it will not contain any untrue statement of material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, not misleading, and that in the case
of any prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statement
therein, in light of the circumstances in which they were made, not misleading;
 
(vi)           notify each seller of any Registrable Securities covered by such
Registration Statement and the Holders’ Counsel (A) when such Registration
Statement or the prospectus or any prospectus supplement or post-effective
amendment has been filed and, with respect to such Registration Statement or any
post-effective amendment, when the same has become effective, (B) of any request
by the Commission for amendments or supplements to such Registration Statement
or to amend or to supplement such prospectus or for additional information, (C)
of the issuance by the Commission of any stop order suspending the effectiveness
of such Registration Statement or the initiation of any Proceedings for any of
such purposes, and (D) of the receipt by Maiden BDA of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any Proceeding for such purpose;
 
(vii)          upon the occurrence of an event contemplated in Section 4.6(b)(v)
or in Section 4.6(b)(vi)(B), (b)(vi)(C) or (b)(vi)(D) (but subject to Section
4.9), prepare a supplement or amendment to the Registration Statement or
supplement to the related prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that such prospectus as thereafter delivered to the sellers of such Registrable
Securities will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;
 
(viii)         cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by Maiden BDA are then
listed or, if no similar securities issued by Maiden BDA are then listed on any
securities exchange, use its commercially reasonable efforts to cause all such
Registrable Securities to be listed on the New York Stock Exchange or the Nasdaq
Global Select Market, as determined by Maiden BDA;
 
 
19

--------------------------------------------------------------------------------

 

(ix)           provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement;
 
(x)            if requested by any seller of Registrable Securities, promptly
include in a prospectus supplement or amendment such information as the seller
may reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such prospectus supplement or
such amendment as soon as practicable after Maiden BDA has received such
request;
 
(xi)           make available for inspection by any seller of Registrable
Securities and the Holders’ Counsel, and any attorney, accountant or other agent
retained by any such seller, all financial and other records, pertinent
corporate documents and documents relating to the business of Maiden BDA, and
cause Maiden BDA’s officers, directors, employees and independent accountants to
supply all information reasonably requested by any such seller, attorney,
accountant or agent in connection with such Registration Statement, provided
that it shall be a condition to such inspection and receipt of such information
that the inspecting person (A) enter into a confidentiality agreement in form
and substance reasonably satisfactory to Maiden BDA and (B) agree to minimize
the disruption to Maiden BDA’s business in connection with the foregoing;
 
(xii)          otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission and any applicable
national securities exchange;
 
(xiii)         timely provide to its security holders earning statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;
 
(xiv)         use commercially reasonable efforts to avoid the issuance of, and
in the event of the issuance of any stop order suspending the effectiveness of a
Registration Statement, or of any order suspending or preventing the use of any
related prospectus or ceasing trading of any securities included in such
Registration Statement for sale in any jurisdiction, use commercially reasonable
efforts to promptly obtain the withdrawal of such order;
 
(xv)          obtain any required regulatory or shareholder approval necessary
for the Purchaser or any transferee to sell its Registrable Securities in an
offering; and
 
(xvi)         as a condition to registering Registrable Securities, Maiden BDA
may require each Purchaser and transferee holding Registrable Securities as to
which any registration is being effected to furnish Maiden BDA with such
information regarding such person and pertinent to the disclosure requirements
relating to the registration and the distribution of such securities as Maiden
BDA may from time to time reasonably request in writing.
 
 
20

--------------------------------------------------------------------------------

 

(c)           Registration Expenses.  Except as otherwise provided in this
Agreement, all expenses incidental to Maiden BDA’s performance of or compliance
with this Agreement, including all registration and filing fees, fees and
expenses of compliance with securities (including insurance securities) or blue
sky laws, word processing, duplicating and printing expenses, messenger,
telephone and delivery expenses, expenses incurred in connection with any road
show, and fees and disbursements of counsel for Maiden BDA and all independent
certified public accountants and other persons retained by Maiden BDA, as well
as reasonable fees and out-of-pocket expenses of one counsel (“Holders’
Counsel”) selected by Purchasers holding the majority of the Registrable
Securities, who shall be reasonably acceptable to a majority of the holders of
Registrable Securities that are not Founders; provided that, if such counsel
shall not have been selected by a majority of the holders of Registrable
Securities, a majority of the holders of Registrable Securities that are not
Founders may select a counsel to be Holders’ Counsel that is experienced in
public offerings, it being acknowledged that Sidley Austin LLP is so experienced
(all such expenses, “Registration Expenses”), will be borne by Maiden BDA.
Maiden BDA will, in any event, pay its internal expenses (including all salaries
and expenses of its officers and employees performing legal or accounting
duties), the expenses of any annual audit or quarterly review, the expenses of
any liability insurance and the expenses and fees for listing the securities to
be registered on each securities exchange on which similar securities issued by
Maiden BDA are then listed or on the New York Stock Exchange or the Nasdaq
Global Select Market. The holders of the securities so registered shall pay all
underwriting discounts, selling commissions and transfer taxes applicable to the
sale of Registrable Securities hereunder.
 
(d)           Suspension of Use.  In addition to and without limiting the
provisions of Section 4.9, each person that is participating in any registration
hereunder agrees that, upon receipt of any notice from Maiden BDA of the
happening of any event of the kind described in Section 4.6(b)(v) and (b)(vi),
such person will forthwith discontinue the disposition of its Registrable
Securities pursuant to the Registration Statement until such person receives
copies of a supplemented or amended prospectus as contemplated by such Section
4.6(b)(v), (b)(vi) and (b)(vii).
 
4.7          Form D; Blue Sky Filings.  The Issuers agree to timely file a
Form D with respect to the Investment Units as required under Regulation D and
to provide a copy thereof, promptly upon request of any Purchaser.  The Issuers
shall take such action as the Issuers shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Investment Units for, sale
to the Purchasers at the applicable Closing under applicable securities
(including insurance securities) or “Blue Sky” laws of the states of the United
States, and shall provide evidence of such actions promptly upon request of any
Purchaser.  Each Purchaser shall take all commercially reasonable actions that
are reasonably requested by the Issuers related to, or to effectuate, the filing
of a Form D or any filing required pursuant to the “Blue Sky” laws of the states
of the United States which, for purposes of clarity, shall not include the
payment of any fees by such Purchaser.
 
4.8          Rule 144A.  For so long as the Capital Securities are not eligible
for resale without restriction under Rule 144 under the Securities Act, Maiden
BDA, Maiden NA and the Trust will, during any period in which such information
is not available through the periodic filings of Maiden BDA with the Commission,
upon written request of a Purchaser provide to such Purchaser and to each
prospective purchaser (as designated by such Purchaser), any information
required to be provided by Rule 144A(d)(4) under the Securities Act.
 
 
21

--------------------------------------------------------------------------------

 

4.9         Black-Out Period.
 
(a)           Subject to the provisions of this Section 4.9 and a good faith
determination by a majority of the independent members of the Board of Directors
of Maiden BDA that it is in the best interests of Maiden BDA to suspend the use
of the Registration Statement contemplated by Section 4.6, following the
effectiveness of the Registration Statement (and the filings with any
international, federal or state securities commissions), Maiden BDA, by written
notice to the Placement Agent and the Purchasers, may direct the Purchasers to
suspend sales of the Registrable Securities pursuant to the Registration
Statement for such times as Maiden BDA reasonably may determine is necessary and
advisable (but in no event for more than an aggregate of ninety (90) days in any
rolling twelve (12)-month period commencing or more than sixty (60) days in any
rolling 90-day period), if any of the following events shall occur: (i) the
representative of the underwriters of an underwritten offering of Common Shares
by Maiden BDA has advised Maiden BDA that the sale of Registrable Securities
pursuant to the Registration Statement would have a material adverse effect on
Maiden BDA’s primary offering; (ii) the majority of the independent members of
the Board of Directors of Maiden BDA shall have determined in good faith that
(A) the offer or sale of any Registrable Securities would materially impede,
delay or interfere with any proposed financing, offer or sale of securities,
acquisition, corporate reorganization or other significant transaction involving
Maiden BDA, (B) after the advice of counsel, the sale of Registrable Securities
pursuant to the Registration Statement would require disclosure of non-public
material information not otherwise required to be disclosed under applicable
law, and (C) (x) Maiden BDA has a bona fide business purpose for preserving the
confidentiality of such transaction, (y) disclosure would have a material
adverse effect on Maiden BDA or Maiden BDA’s ability to consummate such
transaction, or (z) the proposed transaction renders Maiden BDA unable to comply
with Commission requirements, in each case under circumstances that would make
it impractical or inadvisable to cause the Registration Statement (or such
filings) to become effective or to promptly amend or supplement the Registration
Statement on a post-effective basis, as applicable; or (iii) the majority of the
independent members of the Board of Directors of Maiden BDA shall have
determined in good faith, after the advice of counsel, that it is required by
law, rule or regulation or that it is in the best interests of Maiden BDA to
supplement the Registration Statement or file a post-effective amendment to the
Registration Statement in order to incorporate information into the Registration
Statement for the purpose of (1) including in the Registration Statement any
prospectus required under Section 10(a)(3) of the Securities Act; (2) reflecting
in the prospectus included in the Registration Statement any facts or events
arising after the effective date of the Registration Statement (or of the
most-recent post-effective amendment) that, individually or in the aggregate,
represents a fundamental change in the information set forth therein; or (3)
including in the prospectus included in the Registration Statement any material
information with respect to the plan of distribution not disclosed in the
Registration Statement or any material change to such information. Upon the
occurrence of any such suspension, Maiden BDA shall use all reasonable efforts
to cause the Registration Statement to become effective or to promptly amend or
supplement the Registration Statement on a post-effective basis or to take such
action as is necessary to make resumed use of the Registration Statement
compatible with Maiden BDA’s best interests, as applicable, so as to permit the
Purchaser’s to resume sales of the Registrable Securities as soon as possible.
 
 
22

--------------------------------------------------------------------------------

 

(b)           In the case of an event that causes Maiden BDA to suspend the use
of the Registration Statement (a “Suspension Event”), Maiden BDA shall give
written notice (a “Suspension Notice”) to the Placement Agent and the Purchasers
to suspend sales of the Registrable Securities and such notice shall state
generally the basis for the notice and that such suspension shall continue only
for so long as the Suspension Event or its effect is continuing and Maiden BDA
is using all reasonable efforts and taking all reasonable steps to terminate
suspension of the use of the Registration Statement as promptly as possible. The
Purchasers shall not effect any sales of the Registrable Securities pursuant to
the Registration Statement (or such filings) at any time after it has received a
Suspension Notice from Maiden BDA and prior to receipt of an End of Suspension
Notice (as defined below). If so directed by Maiden BDA, each Purchaser will
deliver to Maiden BDA (at the expense of Maiden BDA) all copies other than
permanent file copies then in such Purchaser’s possession of the prospectus
covering the Registrable Securities at the time of receipt of the Suspension
Notice. The Purchasers may recommence effecting sales of the Registrable
Securities pursuant to the Registration Statement (or such filings) following
further notice to such effect (an “End of Suspension Notice”) from Maiden BDA,
which End of Suspension Notice shall be given by Maiden BDA to the Purchasers
and the Placement Agent in the manner described above promptly following the
conclusion of any Suspension Event and its effect.
 
(c)           Notwithstanding any provision herein to the contrary, if Maiden
BDA shall give a Suspension Notice pursuant to this Section 4.9, Maiden BDA
agrees that it shall extend the period of time during which the Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from the date of receipt by the Purchaser of the
Suspension Notice to and including the date of receipt by the Purchasers of the
End of Suspension Notice and copies of the supplemented or amended prospectus
necessary to resume sales.
 
ARTICLE V.
 
MISCELLANEOUS
 
5.1          Termination.
 
(a)           This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between Maiden BDA and the other Purchasers, by written notice to
the other parties, if the Closing with respect to the Investment Units to be
purchased by such Purchaser has not occurred on or before January 23, 2009;
provided, however, that the right to terminate this Agreement under this Section
5.1 shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.  Nothing in this Section
5.1 shall affect the right of any party to sue for any breach by the other party
(or parties).
 
 
23

--------------------------------------------------------------------------------

 

(b)           Sections 5.2, 5.3, 5.6, 5.8 and 5.9 shall survive any termination
hereof pursuant to this Section 5.1.
 
5.2          Fees and Expenses.  Except as set forth in this Section 5.2, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement.
 
5.3          Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
5.4          Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5          Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by Maiden BDA and Purchasers holding at least a majority of the Capital
Securities then held by the Purchasers or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought; provided that
(i) any amendment of any of Sections 2.2, 2.3, 3.1, 3.2, 4.1, 4.2, 4.3, 4.4,
4.5, 5.1, this Section 5.5 or the amount payable by any Purchaser for its Shares
can only be effected by a written instrument signed by Maiden BDA and each
Purchaser, (ii) no amendment to this Agreement that treats any Purchaser
disparately by its terms (as opposed to its effect) from the other Purchasers
may be effected without the consent of the disparately affected Purchaser, and
(iii) any amendment to Section 4.6, 4.7, 4.8 or 4.9 can only be effected if it
is approved by holders of a majority of the Common Shares issued pursuant hereto
and a majority of the holders of such Common Shares that are not Founders.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
5.6          Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
 
24

--------------------------------------------------------------------------------

 

5.7          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  No Issuer may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchasers holding a majority
of the Capital Securities.  Any Purchaser may assign any or all of its rights
under this Agreement to any Person to whom such Purchaser assigns or transfers
any Capital Securities or Common Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Capital Securities or
Common Shares and in all other respects bound to the terms of this Agreement, by
the provisions of the Transaction Documents that apply to the “Purchasers.”
 
5.8          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except (i) as otherwise set forth in Section 4.5 and (ii)
the Placement Agent is an intended third party beneficiary of Article III and
Sections 4.5, 4.6 and 4.7.
 
5.9          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or Proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or Proceeding is
improper or is an inconvenient venue for such Proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  The
parties hereby waive all rights to a trial by jury.  If any party shall commence
an action or proceeding to enforce any provisions of the Transaction Documents,
then the substantially prevailing party in such action or Proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
5.10          Survival.  The representations and warranties contained herein
shall survive the Closing Date and the delivery of the Investment Units until
the two-year anniversary of the Closing Date.  Notwithstanding the preceding
sentence, any breach of representation or warranty in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentence if notice of the
inaccuracy or breach thereof shall have been given in writing to the party
against whom indemnity may be sought prior to such time.
 
 
25

--------------------------------------------------------------------------------

 

5.11          Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13          Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and any of Maiden BDA,
Maiden NA and the Trust does not timely perform its related obligations within
the periods therein provided, then such Purchaser may rescind or withdraw, in
its sole discretion from time to time upon written notice to any of Maiden BDA,
Maiden NA and the Trust, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
5.14          Replacement of Common Shares.  If any certificate or instrument
evidencing any Common Shares is mutilated, lost, stolen or destroyed, Maiden BDA
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to Maiden BDA of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Common Shares.
 
5.15          Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
parties hereto will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
 
26

--------------------------------------------------------------------------------

 

5.16          Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document or any breach of any
representation or warranty of any other Purchaser under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.  Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents.
 
5.17          Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Signature Pages Follow)
 
 
27

--------------------------------------------------------------------------------

 


SIGNATURE PAGE
 
Date Signed:  January ____, 2009
     
PURCHASER:
         
 
 
 
           
By
   
Signature
 
Second Signature (if purchasing jointly)
           
Printed Name and Title, if applicable
 
Printed Second Name and Title, if applicable
           
Entity Name
 
Entity Name
           
Address
 
Address
           
City, State and Zip Code
 
City, State and Zip Code
     
Physical Delivery Address for Certificates
 
Physical Delivery Address for Certificates
(if different than above address)
 
(if different than above address)
           
City, State and Zip Code
 
City, State and Zip Code
           
Telephone-Business
 
Telephone—Business
           
Facsimile-Business
 
Facsimile—Business
           
Email Address
 
Email Address
           
Tax ID # or Social Security #
 
Tax ID # or Social Security #



Name in which Investment Units should be
issued: _______________________________________
 
 
 

--------------------------------------------------------------------------------

 
 
  

 
This Securities Purchase Agreement is agreed to and accepted as of January 14,
2009.



 
MAIDEN HOLDINGS, LTD
     
By:
  /s/  Michael Tait
 
Name:  Michael Tait
 
Title:  Chief Financial Officer
     
MAIDEN HOLDINGS NORTH AMERICA, LTD.
     
By:
  /s/  Arturo M. Raschbaum
 
Name:  Arturo M. Raschbaum
 
Title:  Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 



 
MAIDEN CAPITAL FINANCING TRUST
       
By:
     /s/  Arturo M. Raschbaum
   
     Arturo M. Raschbaum
   
      Administrator

 
 
 

--------------------------------------------------------------------------------

 